DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 2/4/2021.
3.	The objection of the claims are hereby withdrawn; since Applicants’ corrected the claims.
4.	Applicant's remarks, filed on 2/4/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.
Terminal Disclaimer
5.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.1	Claims 1-4, 6-10 are allowed.
6.2. 	The following is an examiner's statement of reasons for allowance: thecombination of Epstein, Choi and Xiao whether alone or in combination with the other prior arts of record fail to teach or render obvious "…the authentication request for the file is acquired, generating or supporting another device to generate a specific message digest of the file using a hash function and transmitting or supporting another device to transmit the specific message digest to the user device;…the server acquiring or supporting another device to acquire a first message digest generated by encoding the specific message digest with a private key of a user from the user device and registering or supporting another device to register a hash value of a second 
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 7 recite similar subject matter. Consequently, independent claims 7 are also allowable over the prior arts of record.
Claims 2-4, 8-10 are directly or indirectly dependent upon claims 1 and 7 therefore, they are also allowable over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497